Name: Commission Implementing Regulation (EU) NoÃ 198/2012 of 8Ã March 2012 fixing the Union withdrawal and selling prices for the fishery products listed in Annex I to Council Regulation (EC) NoÃ 104/2000 for the 2012 fishing year
 Type: Implementing Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 9.3.2012 EN Official Journal of the European Union L 71/19 COMMISSION IMPLEMENTING REGULATION (EU) No 198/2012 of 8 March 2012 fixing the Union withdrawal and selling prices for the fishery products listed in Annex I to Council Regulation (EC) No 104/2000 for the 2012 fishing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 20(3) and Article 22 thereof, Whereas: (1) Regulation (EC) No 104/2000 provides that the Union withdrawal and selling prices for each of the products listed in Annex I thereto are to be fixed on the basis of the freshness, size or weight and presentation of the product by applying the conversion factor for the product category concerned to an amount not more than 90 % of the relevant guide price. (2) The withdrawal prices may be multiplied by adjustment factors in landing areas which are very distant from the main centres of consumption in the Union. The guide prices for the 2012 fishing year were fixed for all the products concerned by Council Regulation (EU) No 1388/2011 (2). (3) In order not to hinder the operation of the intervention system in the year 2012, this Regulation should apply retroactively from 1 January 2012. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The conversion factors used for calculating the Union withdrawal and selling prices, as referred to in Articles 20 and 22 of Regulation (EC) No 104/2000, for the 2012 fishing year for the products listed in Annex I to that Regulation, are set out in Annex I to this Regulation. Article 2 The Union withdrawal and selling prices applicable for the 2012 fishing year and the products to which they relate are set out in Annex II. Article 3 The withdrawal prices applicable for the 2012 fishing year in landing areas which are very distant from the main centres of consumption in the Union, the adjustment factors used for calculating those prices and the products to which those prices relate are set out in Annex III. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 17, 21.1.2000, p. 22. (2) OJ L 346, 30.12.2011, p. 1. ANNEX I Conversion factors for the products listed in Parts A, B and C of Annex I to Regulation (EC) No 104/2000 Species Size (1) Conversion factors Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus 1 0,00 0,47 2 0,00 0,72 3 0,00 0,68 4a 0,00 0,43 4b 0,00 0,43 4c 0,00 0,90 5 0,00 0,80 6 0,00 0,40 7a 0,00 0,40 7b 0,00 0,36 8 0,00 0,30 Sardines of the species Sardina pilchardus 1 0,00 0,51 2 0,00 0,64 3 0,00 0,72 4 0,00 0,47 Dogfish Squalus acanthias 1 0,60 0,60 2 0,51 0,51 3 0,28 0,28 Dogfish Scyliorhinus spp. 1 0,64 0,60 2 0,64 0,56 3 0,44 0,36 Redfish Sebastes spp. 1 0,00 0,81 2 0,00 0,81 3 0,00 0,68 Cod of the species Gadus morhua 1 0,72 0,52 2 0,72 0,52 3 0,68 0,40 4 0,54 0,30 5 0,38 0,22 Coalfish Pollachius virens 1 0,72 0,56 2 0,72 0,56 3 0,71 0,55 4 0,61 0,30 Haddock Melanogrammus aeglefinus 1 0,72 0,56 2 0,72 0,56 3 0,62 0,43 4 0,52 0,36 Whiting Merlangius merlangus 1 0,66 0,50 2 0,64 0,48 3 0,60 0,44 4 0,41 0,30 Ling Molva spp. 1 0,68 0,56 2 0,66 0,54 3 0,60 0,48 Mackerel of the species Scomber scombrus 1 0,00 0,72 2 0,00 0,71 3 0,00 0,69 Spanish mackerel of the species Scomber japonicus 1 0,00 0,77 2 0,00 0,77 3 0,00 0,63 4 0,00 0,47 Anchovies Engraulis spp. 1 0,00 0,68 2 0,00 0,72 3 0,00 0,60 4 0,00 0,25 Plaice Pleuronectes platessa 1 0,75 0,41 2 0,75 0,41 3 0,72 0,41 4 0,52 0,34 Hake of the species Merluccius merluccius 1 0,90 0,71 2 0,68 0,53 3 0,68 0,52 4 0,56 0,43 5 0,52 0,41 Megrims Lepidorhombus spp. 1 0,68 0,64 2 0,60 0,56 3 0,54 0,49 4 0,34 0,29 Dab Limanda limanda 1 0,71 0,58 2 0,54 0,42 Flounder Platichthys flesus 1 0,66 0,58 2 0,50 0,42 Albacore or longfinned tuna Thunnus alalunga 1 0,90 0,81 2 0,90 0,77 Cuttlefishes Sepia officinalis and Rossia macrosoma 1 0,00 0,64 2 0,00 0,64 3 0,00 0,40 Species Size (2) Conversion factor Whole fish Fish without head (2) Gutted fish, with head (2) Extra, A (2) Extra, A (2) Monkfish Lophius spp. 1 0,61 0,77 2 0,78 0,72 3 0,78 0,68 4 0,65 0,60 5 0,36 0,43 All presentations Extra, A (2) Shrimps of the species Crangon crangon 1 0,59 2 0,27 Cooked in water Fresh or chilled Extra, A (2) Extra, A (2) Deep-water prawns Pandalus borealis 1 0,77 0,68 2 0,27  Whole (2) Edible crabs Cancer pagurus 1 0,72 2 0,54 Whole (2) Tails (2) E (2) Extra, A (2) Extra, A (2) Norway lobster Nephrops norvegicus 1 0,86 0,86 0,81 2 0,86 0,59 0,68 3 0,77 0,59 0,50 4 0,50 0,41 0,41 Gutted fish, with head (2) Whole fish (2) Extra, A (2) Extra, A (2) Sole Solea spp. 1 0,75 0,58 2 0,75 0,58 3 0,71 0,54 4 0,58 0,42 5 0,50 0,33 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. (2) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. ANNEX II Withdrawal and selling prices in the Union of the products listed in Parts A, B and C of Annex I to Regulation (EC) No 104/2000 Species Size (1) Withdrawal price (EUR/t) Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus 1 0 133 2 0 203 3 0 192 4a 0 121 4b 0 121 4c 0 254 5 0 226 6 0 113 7a 0 113 7b 0 102 8 0 85 Sardines of the species Sardina pilchardus 1 0 293 2 0 367 3 0 413 4 0 270 Dogfish Squalus acanthias 1 674 674 2 573 573 3 314 314 Dogfish Scyliorhinus spp. 1 455 427 2 455 398 3 313 256 Redfish Sebastes spp. 1 0 996 2 0 996 3 0 836 Cod of the species Gadus morhua 1 1 161 839 2 1 161 839 3 1 097 645 4 871 484 5 613 355 Coalfish Pollachius virens 1 593 461 2 593 461 3 584 453 4 502 247 Haddock Melanogrammus aeglefinus 1 702 546 2 702 546 3 605 419 4 507 351 Whiting Merlangius merlangus 1 595 451 2 577 433 3 541 397 4 370 271 Ling Molva spp. 1 800 659 2 776 635 3 706 564 Mackerel of the species Scomber scombrus 1 0 236 2 0 233 3 0 226 Spanish mackerel of the species Scomber japonicus 1 0 226 2 0 226 3 0 185 4 0 138 Anchovies Engraulis spp. 1 0 862 2 0 913 3 0 761 4 0 317 Plaice Pleuronectes platessa  1 January to 30 April 2012 1 758 415 2 758 415 3 728 415 4 526 344  1 May to 31 December 2012 1 1 048 573 2 1 048 573 3 1 006 573 4 726 475 Hake of the species Merluccius merluccius 1 2 912 2 297 2 2 200 1 715 3 2 200 1 682 4 1 812 1 391 5 1 682 1 326 Megrims Lepidorhombus spp. 1 1 608 1 514 2 1 419 1 324 3 1 277 1 159 4 804 686 Dab Limanda limanda 1 562 459 2 427 332 Flounder Platichtys flesus 1 325 286 2 247 207 Albacore or longfinned tuna Thunnus alalunga 1 2 149 1 898 2 2 149 1 804 Cuttlefishes Sepia officinalis and Rossia macrosoma 1 0 1 163 2 0 1 163 3 0 727 Whole fish Fish without head (1) Gutted fish, with head (1) Extra, A (1) Extra, A (1) Monkfish Lophius spp. 1 1 756 4 585 2 2 246 4 288 3 2 246 4 049 4 1 871 3 573 5 1 036 2 561 All presentations Extra, A (1) Shrimps of the species Crangon crangon 1 1 401 2 641 Cooked in water Fresh or chilled Extra, A (1) Extra, A (1) Deep-water prawns Pandalus borealis 1 5 288 1 114 2 1 854  Species Size (2) Selling prices (EUR/t) Whole (2) Edible crabs Cancer pagurus 1 1 219 2 914 Whole (2) Tails (2) E (2) Extra, A (2) Extra, A (2) Norway lobster Nephrops norvegicus 1 4 469 4 469 3 272 2 4 469 3 066 2 747 3 4 001 3 066 2 020 4 2 598 2 130 1 656 Gutted fish, with head (2) Whole fish (2) Extra, A (2) Extra, A (2) Sole Solea spp. 1 5 183 4 008 2 5 183 4 008 3 4 907 3 732 4 4 008 2 903 5 3 456 2 281 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. (2) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. ANNEX III Withdrawal prices in landing areas which are very distant from the main centres of consumption Species Landing area Adjustment Factor Size (1) Withdrawal price (in EUR/tonne) Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus Coastal regions and islands of Ireland 0,90 1 0 119 2 0 183 3 0 173 4a 0 109 Coastal regions of Eastern England from Berwick to Dover Coastal regions of Scotland from Portpatrick to Eyemouth and the islands located West and North of those regions Coastal regions of County Down (Northern Ireland) 0,90 1 0 119 2 0 183 3 0 173 4a 0 109 Mackerel of the species Scomber scombrus Coastal regions and islands of Ireland 0,96 1 0 227 2 0 224 3 0 217 Coastal regions and islands of Cornwall and Devon in the United Kingdom 0,95 1 0 224 2 0 221 3 0 215 Hake of the species Merluccius merluccius Coastal regions from Troon (in South-Western Scotland) to Wick (in North-Eastern Scotland) and the Islands located West and North of those regions 0,75 1 2 184 1 723 2 1 650 1 286 3 1 650 1 262 4 1 359 1 043 5 1 262 995 Albacore or longfinned tuna Thunnus alalunga Islands of the Azores and Madeira 0,48 1 1 032 911 2 1 032 866 Sardines of the species Sardina pilchardus Canary Islands 0,48 1 0 141 2 0 176 3 0 198 4 0 129 Coastal regions and islands of Cornwall and Devon in the United Kingdom 0,74 1 0 217 2 0 272 3 0 306 4 0 200 Atlantic coastal regions of Portugal 0,93 2 0 342 0,81 3 0 335 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000.